Title: Enclosure: Opinion on Requests Made by John Cleves Symmes, [13 March 1794]
From: Hamilton, Alexander
To: Rawle, William


Opinion on requests made by John Cleves Symmes by his Letter of June 8th 1793
1 Point: The Alteration of the Contract pursuant to Act of the 12th of April 1792.

To be done: Judge Symmes to execute an instrument declaratory of his consent: The President to execute another Act declaratory of his Consent.
2 Point   Letters Patent agreeably to the Act of May the 5th 1792.
It appearing by certificates from the Treasury that the party has paid into the Treasury the several sums of 94455 Dollars & 42 Cents and of 71238 Dollars in securities and warrants for military rights it results that Letters patent ought to issue for a correspondent number of acres according to the rate speci[fi]ed.
To this quantity is to be added a proportional quantity equivalent to the reservations specified in the Contract.
Also a complete township in trust for the purpose of establishing an academy to be laid out as nearly as may be in the center of the patented tract. The location to be made by the Grantee within a term of five years from the date of the Patent with the approbation of the Governor for the time being of the Territory N West of the Ohio. A reservation to be made to the UStates of fifteen acres which shall include Fort Washington to be located by such persons as the President shall appoint. But provision to be made for securing to the UStates one Mile Square at or near the Mouth of the Great Miami to be located by such person as the President of the UStates shall appoint for that purpose; provided that a law be passed to authorise it within two years and that the President appoint a person to make the location within one year thereafter.
The foregoing quantities to form one tract bounded as follows that is to say “to extend from the mouth of the Great Miami to the Mouth of the Little Mimami and to be bounded by the Ohio on the South by the Great Miami on the West by the Little Miami on the East and by a parallel of Latitude on the North extending from the Great Miami to the Little Miami so as [to] comprehend the quantities abovementioned. The line of the said parallel of latitude to be run by the Grantee or his lawful Representative within the term of five years and the survey to be reported within the said term to the Secretary of the Treasury for the time being. The points thereof to be fixed pursuant to a certificate of Israel Ludlow founded upon the survey made by him.”

Alexander Hamilton
Edm. Randolph
H Knox

 